Order, Supreme Court, New York County (Carol E. Huff, J.), entered August 11, 2010, which, insofar as appealed from as limited by the briefs, granted plaintiffs motion for summary judgment, unanimously affirmed, without costs.
*412Plaintiff submitted proof of the existence of a mortgage and of default. This constituted a prima facie showing of entitlement to summary judgment in this foreclosure action (see Deutsche Bank Natl. Trust Co. v Gordon, 84 AD3d 443 [1st Dept 2011]; Bank Leumi Trust Co. of N.Y. v Lightning Park, 215 AD2d 246, 247 [1st Dept 1995]). The underlying mortgage and note were originally held by Washington Mutual Bank, FA (WAMU). Plaintiff submitted the affidavit of an employee who identified herself as having personal knowledge of, inter alia, plaintiffs status as successor-in-interest to WAMU and defendant Saadia Shapiro’s default. This was based upon her review of plaintiffs books and records and its account records regarding Shapiro’s delinquent account (see CPLR 3212 [b]). In opposition, Shapiro failed to raise a triable issue of fact.
Indeed, this Court recently recognized plaintiff’s status as WAMU’s successor-in-interest for all of its loans and loan commitments, with standing to foreclose on mortgages formerly held by WAMU (see JP Morgan Chase Bank N.A. v Miodownik, 91 AD3d 546, 547 [1st Dept 2012], lv dismissed 19 NY3d 1017 [2012]). Concur — Mazzarelli, J.P., Moskowitz, Richter and Gische JJ.